1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SHAJIA AYOBI,                                    )   Case No. 1:19-cv-00964-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER FOR OFFICE OF THE ATTORNEY
13           v.                                           GENERAL TO SHOW CAUSE WHY SANCTIONS
                                                      )   SHOULD NOT BE IMPOSED FOR FAILURE TO
14                                                    )   COMPLY WITH THE COURT’S AUGUST 23,
     ROMERO,
                                                      )   2019, ORDER
15                  Defendant.                        )
                                                      )   [ECF No. 6]
16                                                    )

17           Plaintiff Shajia Ayobi is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

18   1983.

19           On August 23, 2019, the Court found that service of the complaint was appropriate as to

20   Defendant Dr. Romero.

21           On September 3, 2019, the California Department of Corrections and Rehabilitation (CDCR)

22   filed a notice of intent to waive service. (ECF No. 8.) A waiver by the Office of the Attorney General

23   was due thirty days thereafter. (ECF No. 6.) However, to date, the Office of the Attorney General has

24   not returned the waiver of service and the thirty day time period has expired.

25   ///

26   ///
27   ///

28   ///

                                                          1
1             Accordingly, it is HEREBY ORDERED that within twenty (20) days the Office of the

2    Attorney General shall show cause why sanctions should not be imposed for failure to comply with the

3    Court’s August 23, 2019, order. The Clerk of Court shall serve a copy of this order on Senior

4    Assistant Attorney General, Monica Anderson and Acting Senior Assistant Attorney General, William

5    Kwong.

6
7    IT IS SO ORDERED.

8    Dated:     October 7, 2019
9                                                     UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
